PER CURIAM.
*406David A. McKinnon and Denise C. McKinnon appeal the trial court's dismissal of their suit to recover damages from the City of St. Louis and Fred Weber, Inc. Finding that the trial court did not err in dismissing the action, we affirm the judgment of the trial court.
No jurisprudential purpose would be served by a written opinion. However, we have provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).